Walton, J.
This action was entered at the March term, 1876. At the March term, 1877, the defendants filed a general demurrer *286to the plaintiff’s declaration. The demurrer was overruled, and the defendants thereupon, moved for leave to plead anew. The motion was refused, and to this refusal the defendants filed exceptions. The court is of opinion that the exceptions must be overruled. The demurrer not having been filed at the first term, leave to plead anew could not be claimed as a legal right. R. S., c. 82, § 19. The motion was addressed to the discretion of the presiding justice; and to the exercise of a discretionary power, exfteptions do not lie. Exceptions overruled.
Appleton, C. J., Dickerson, Barrows, Danforth and Peters, JJ., concurred.